IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-65,665-01


EDGAR L. SETTLEMIRE, Relator

v.

 JUDICIAL DISTRICT COURT





ON APPLICATION FOR A WRIT OF MANDAMUS
FROM BRAZORIA COUNTY



 Per curiam.

O R D E R


	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he filed an application for a writ of habeas corpus
in Brazoria County concerning cause number 32,230-A, that more than 35 days have elapsed, and
that the application has not yet been forwarded to this Court.  Relator does not identify the trial court
that entered the judgment of conviction, but public records from Brazoria County indicate that the
cause was in the 23rd Judicial District Court.
	 In these circumstances, additional facts are needed.  The respondent, the judge of the 23rd
District Court of Brazoria County, is ordered to file a response with this Court by having the District
Clerk of Brazoria County submit the record on such habeas corpus application, by submitting a copy
of a timely filed order designating issues to be investigated, McCree v. Hampton, 824 S.W.2d 578
(Tex. Crim. App. 1992), by submitting a statement indicating the nature of any application filed by
Relator that was not filed pursuant to Article 11.07, Section 3 of the Texas Code of Criminal
Procedure, or by submitting a statement that no application by Relator has been filed.  Such response
shall be submitted within 30 days of the date of this order.  This application for a writ of mandamus
is held in abeyance pending compliance with this order.  

Filed:   September 27, 2006

Do not publish